EXHIBIT 10.1

 
Subscription Terms


GMX Resources Inc.
One Benham Place
9400 North Broadway, Suite 600
Oklahoma City, OK 73114




Ladies and Gentlemen:
 
The undersigned (the “Investor”) hereby confirms and agrees with you as follows:
 
1.  The subscription terms set forth herein (the “Subscription”) are made as of
the date set forth below between GMX Resources Inc., an Oklahoma corporation
(the “Company”), and the Investor.
 
2.  As of the Closing (as defined below) and subject to the terms and conditions
hereof, the Company and the Investor agree that the Investor will purchase from
the Company and the Company will issue and sell to the Investor such number of
shares (the “Shares”) of common stock, par value $0.001 per share, of the
Company (the “Common Stock”) as is set forth on the signature page hereto (the
“Signature Page”) for a purchase price of $_______ per Share. The Investor
acknowledges that the offering is not a firm commitment underwriting and that
there is no minimum offering amount.
 
3.  The completion of the purchase and sale of the Shares shall occur at a
closing (the “Closing”) that, in accordance with Rule 15c6-1 promulgated under
the Securities Exchange Act of 1934, as amended, is expected to occur on or
about February 7, 2007, but in no event later than February 14, 2007. At the
Closing, (a) the Company shall cause its transfer agent to release to the
Investor the number of Shares being purchased by the Investor and (b) the
aggregate purchase price for the Shares being purchased by the Investor will be
delivered by or on behalf of the Investor to the Company. The Investor shall
settle the Shares via Deposit/Withdrawal At Custodian (“DWAC”) and the
provisions set forth in Exhibit A hereto shall be incorporated herein by
reference as if set forth fully herein.
 
4.  The offering and sale of the Shares are being made pursuant to the
Registration Statement and the Prospectus (as such terms are defined below). The
Investor acknowledges that the Company intends to enter into subscriptions in
substantially the same form as this Subscription with certain other investors
and intends to offer and sell (the “Offering”) up to 2,000,000 shares of Common
Stock pursuant to the Registration Statement and Prospectus. The Investor
acknowledges and agrees that there is no minimum offering amount.
 
5.  The Company has filed with the Securities and Exchange Commission (the
“Commission”) a prospectus (the “Base Prospectus”) and will promptly file a
final prospectus supplement (collectively, the “Prospectus”) with respect to the
registration statement (File No. 333-134911) reflecting the Offering, including
all amendments thereto, the exhibits and any schedules thereto, the documents
otherwise deemed to be a part thereof or included therein by the rules and
regulations of the Commission (the “Rules and Regulations”) and any registration
statement relating to the Offering and filed pursuant to Rule 462(b) under the
Rules and Regulations (collectively, the “Registration Statement”), in
conformity with the Securities Act of 1933, as amended (the “Securities Act”),
including Rule 424(b) thereunder. The Investor hereby confirms that it has had
full access to the Base Prospectus and the Company’s periodic reports and other
information incorporated by reference therein, was able to download and print
such materials and has carefully read and reviewed such material.

--------------------------------------------------------------------------------


6.  The Company has entered into a Placement Agency Agreement (the “Placement
Agreement”), dated February 1, 2007 with A.G. Edwards & Sons, Inc. (the
“Placement Agent”), which will act as the Company’s placement agent with respect
to the Offering and receive a fee in connection with the sale of the Shares. The
Placement Agreement contains certain representations and warranties of the
Company. The Company acknowledges and agrees that the Investor may rely on the
representations and warranties made by it to the Placement Agent in Section 3 of
the Placement Agreement to the same extent as if such representations and
warranties had been incorporated in full herein and made directly to the
Investor. Capitalized terms used, but not otherwise defined, herein shall have
the meanings ascribed to such terms in the Placement Agreement.
 
7.  The obligations of the Company and the Investor to complete the transactions
contemplated by this Subscription shall be subject to the following:
 
a.  The Company’s obligation to issue and sell the Shares to the Investor shall
be subject to: (i) the receipt by the Company of the purchase price for the
Shares being purchased hereunder as set forth on the Signature Page in
accordance with Section 3 above and (ii) the accuracy of the representations and
warranties made by the Investor and the fulfillment of those undertakings of the
Investor to be fulfilled prior to the Closing Date.


b.  The Investor’s obligation to purchase the Shares will be subject to the
condition that the Placement Agent shall not have: (i) terminated the Placement
Agreement pursuant to the terms thereof or (ii) determined that the conditions
to closing in the Placement Agreement have not been satisfied.


8.  The Company hereby makes the following representations, warranties and
covenants to the Investor:
 
a.  The Company has the requisite corporate power and authority to enter into
and to consummate the transactions contemplated by this Subscription and
otherwise to carry out its obligations hereunder. The execution and delivery of
this Subscription by the Company and the consummation by it of the transactions
contemplated hereunder have been duly authorized by all necessary action on the
part of the Company. This Subscription has been duly executed by the Company
and, when delivered in accordance with the terms hereof, will constitute the
valid and binding obligation of the Company enforceable against the Company in
accordance with its terms, except as may be limited by any bankruptcy,
insolvency, reorganization, moratorium, fraudulent conveyance or other similar
laws affecting the enforcement of creditors’ rights generally or by general
principles of equity.
 
b.  The Company shall (i) before the opening of trading on The Nasdaq Global
Market on the next trading day after the date hereof, issue a press release
disclosing all material aspects of the transactions contemplated hereby and (ii)
make such other filings and notices in the manner and time required by the
Commission with respect to the transactions contemplated hereby. Upon the
issuance of one or more press releases described in the immediately preceding
sentence, the Investor will not be in receipt of any material, non-public
information provided to it by the Company, its officers or directors. The
Company shall not identify the Investor by name in any press release or public
filing, or otherwise publicly disclose the Investor’s name, without the
Investor’s prior written consent, unless required by law or the rules and
regulations of any self-regulatory organization which the Company or its
securities are subject.
 
9.  The Investor hereby makes the following representations, warranties and
covenants to the Company:
 
2

--------------------------------------------------------------------------------


a.  The Investor represents that (i) it has had full access to the Base
Prospectus and the Company’s periodic reports and other information incorporated
by reference therein, prior to or in connection with its receipt of this
Subscription, (ii) it is knowledgeable, sophisticated and experienced in making,
and is qualified to make, decisions with respect to investments in securities
representing an investment decision like that involved in the purchase of the
Shares, and (iii) it does not have any agreement or understanding, directly or
indirectly, with any person or entity to distribute any of the Shares.
 
b.  The Investor has the requisite power and authority to enter into this
Subscription and to consummate the transactions contemplated hereby. The
execution and delivery of this Subscription by the Investor and the consummation
by it of the transactions contemplated hereunder have been duly authorized by
all necessary action on the part of the Investor. This Subscription has been
executed by the Investor and, when delivered in accordance with the terms
hereof, will constitute a valid and binding obligation of the Investor
enforceable against the Investor in accordance with its terms, except as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting creditors’ and contracting
parties’ rights generally and except as enforceability may be subject to general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law).
 
c.  The Investor understands that nothing in this Subscription or any other
materials presented to the Investor in connection with the purchase and sale of
the Shares constitutes legal, tax or investment advice. The Investor has
consulted such legal, tax and investment advisors as it, in its sole discretion,
has deemed necessary or appropriate in connection with its purchase of Shares.
 
d.  Neither the Investor nor any Person acting on behalf of, or pursuant to any
understanding with or based upon any information received from, the Investor
has, directly or indirectly, engaged in any transactions in the securities of
the Company (including, without limitation, any Short Sales involving the
Company’s securities) since the earlier to occur of (i) the time that the
Investor was first contacted by the Placement Agent or the Company with respect
to the transactions contemplated hereby and (ii) the date that is the third
(3rd) trading day prior to the date of this Subscription. “Short Sales” include,
without limitation, all “short sales” as defined in Rule 200 promulgated under
Regulation SHO under the Securities Exchange Act of 1934, as amended (the
“Exchange Act”), whether or not against the box, and all types of direct and
indirect stock pledges, forward sale contracts, options, puts, calls, short
sales, swaps, “put equivalent positions” (as defined in Rule 16a-1(h) under the
Exchange Act) and similar arrangements (including on a total return basis), and
sales and other transactions through non-U.S. broker dealers or foreign
regulated brokers. The Investor covenants that neither it, nor any Person acting
on behalf of, or pursuant to any understanding with or based upon any
information received from, the Investor will engage in any transactions in the
securities of the Company (including Short Sales) prior to the time that the
transactions contemplated by this Subscription are publicly disclosed.
 
e.  The Investor represents that, except as set forth below, (i) it has had no
position, office or other material relationship within the past three years with
the Company or persons known to it to be affiliates of the Company, (ii) it is
not a, and it has no direct or indirect affiliation or association with any,
NASD member or an Associated Person (as such term is defined under the NASD
Membership and Registration Rules Section 1011) as of the date hereof, and (iii)
neither it nor any group of investors (as identified in a public filing made
with the Commission) of which it is a member, acquired, or obtained the right to
acquire, 20% or more of the Common Stock (or securities convertible or
exercisable for Common Stock) or the voting power of the Company on a
post-transaction basis. Exceptions:
 
 

--------------------------------------------------------------------------------

(If no exceptions, write “none.” If left blank, response will be deemed to be
“none.”)
 
3

--------------------------------------------------------------------------------


10.  Notwithstanding any investigation made by any party to this Subscription,
all covenants, agreements, representations and warranties made by the Company
and the Investor herein will survive the execution of this Subscription, the
delivery to the Investor of the Shares being purchased and the payment therefor.
 
11.  This Subscription may not be modified or amended except pursuant to an
instrument in writing signed by the Company and the Investor.
 
12.   In case any provision contained in this Subscription should be invalid,
illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein will not in any way
be affected or impaired thereby.
 
13.  This Subscription will be governed by, and construed in accordance with,
the internal laws of the State of New York, without giving effect to the
principles of conflicts of law that would require the application of the laws of
any other jurisdiction.
 
14.  This Subscription may be executed in one or more counterparts, each of
which will constitute an original, but all of which, when taken together, will
constitute but one instrument, and will become effective when one or more
counterparts have been signed by each party hereto and delivered to the other
parties.
 
15.  The Investor acknowledges and agrees that such Investor’s receipt of the
Company’s counterpart to this Subscription shall constitute written confirmation
of the Company’s sale of Shares to such Investor.
 
16.  In the event that the Placement Agreement is terminated by the Placement
Agent pursuant to the terms thereof, this Subscription shall terminate without
any further action on the part of the parties hereto.
 
4

--------------------------------------------------------------------------------


INVESTOR SIGNATURE PAGE
 
 
Number of Shares: ___________________________
 
Purchase Price Per Share: $ ____________________
 
Aggregate Purchase Price: $ ___________________


 
Please confirm that the foregoing correctly sets forth the agreement between us
by signing in the space provided below for that purpose.
 


Dated as of: February 1, 2007
 


____________________
INVESTOR
 
 
 
By: _________________________
 
Print Name: ___________________
 
Title: ________________________
 
Name that Shares are to be registered: ____________________________
 
Mailing Address:  ____________________________
 
                                 _____________________________
 
                                 _____________________________
 
Taxpayer Identification Number: _________________________
 
Manner of Settlement of the Shares: DWAC (see Exhibit A for explanation and
instructions)
 

 

5

--------------------------------------------------------------------------------


Agreed and Accepted this 1st day of February 2007:


 
GMX RESOURCES INC.
 


By: _______________________
Title: ______________________
 


 
Sales of the Shares purchased hereunder were made pursuant to a registration
statement or in a transaction in which a final prospectus would have been
required to have been delivered in the absence of Rule 172 promulgated under the
Securities Act.
 


 



6

--------------------------------------------------------------------------------


EXHIBIT A
 
TO BE COMPLETED BY INVESTOR
 
SETTLING VIA DWAC
 
Delivery by electronic book-entry at The Depository Trust Company (“DTC”),
registered in the Investor’s name and address as set forth on the Signature Page
of the Subscription to which this Exhibit A is attached, and released by UMB
Bank, n.a., the Company’s transfer agent (the “Transfer Agent”), to the Investor
at the Closing.
 
Name of DTC Participant (broker-dealer at which the account or accounts to be
credited with the Shares are maintained)
 
DTC Participant Number
 
Name of Account at DTC Participant being credited with the Shares
 
Account Number at DTC Participant being credited with the Shares
 




   
NO LATER THAN ONE (1) BUSINESS DAY AFTER THE EXECUTION OF THE SUBSCRIPTION TO
WHICH THIS EXHIBIT A IS ATTACHED BY THE INVESTOR AND THE COMPANY, THE INVESTOR
SHALL:

 

   
(I)
DIRECT THE BROKER-DEALER AT WHICH THE ACCOUNT OR ACCOUNTS TO BE CREDITED WITH
THE SHARES ARE MAINTAINED TO SET UP A DEPOSIT/WITHDRAWAL AT CUSTODIAN (“DWAC”)
INSTRUCTING THE TRANSFER AGENT TO CREDIT SUCH ACCOUNT OR ACCOUNTS WITH THE
SHARES, AND

 

 
(II)
REMIT BY WIRE TRANSFER THE AMOUNT OF FUNDS EQUAL TO THE AGGREGATE PURCHASE PRICE
FOR THE SHARES BEING PURCHASED BY THE INVESTOR TO THE FOLLOWING ACCOUNT:



PNC Bank New Jersey
ABA#:  031207607
Account Name: Lowenstein Sandler PC Special Trust Account I
Account #: 8025720174


Such funds shall be held in a non-interest bearing escrow pursuant to an escrow
agreement entered into between Lowenstein Sandler PC (the “Escrow Agent”), the
Placement Agent and the Company (the “Escrow Agreement”) until the Closing and
delivered by the Escrow Agent on behalf of the Investor to the Company upon the
satisfaction, in the sole judgment of the Placement Agent, of the conditions set
forth in Section 7(b) of the Subscription to which this Exhibit A is attached.
The Company and the Investor agree to indemnify and hold the Escrow Agent
harmless from and against any and all losses, costs, damages, expenses and
claims (including, without limitation, court costs and reasonable attorneys
fees)

--------------------------------------------------------------------------------


 (“Losses”) with respect to the funds held in escrow pursuant hereto or arising
under the Escrow Agreement, unless it is finally determined that such Losses
resulted directly from the willful misconduct or gross negligence of the Escrow
Agent. Anything in this paragraph to the contrary notwithstanding, in no event
shall the Escrow Agent be liable for any special, indirect or consequential loss
or damage of any kind whatsoever (including but not limited to lost profits),
even if the Escrow Agent has been advised of the likelihood of such loss or
damage and regardless of the form of action.


 
 
 
 
 
 

 
2

--------------------------------------------------------------------------------

